Citation Nr: 1140690	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for tricompartmental osteoarthritis with instability, left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for tricompartmental osteoarthritis with lost motion, left knee.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1988, and from May 1988 to November 1994.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in (RO) in Detroit, Michigan.  Although the Veteran's May 2009 notice of disagreement did not refer to the December 2008 rating decision, it was received within one year of the notice thereof, and included new and material evidence.  See 38 C.F.R. § 3.156(b) (2011).  Additionally, the substantive appeal was received within 60 days of issuance of the May 2010 statement of the case.  

During the pendency of the appeal, a May 2010 rating decision granted service connection for tricompartmental osteoarthritis with lost motion, left knee, evaluated as 10 percent disabling.  The rating decision also recharacterized the Veteran's existing left knee disability as tricompartmental osteoarthritis with instability, left knee.  

Pursuant to VAOPGCPREC 23-97, the Board finds that the separate initial rating assigned for left knee loss of motion is part and parcel of the appeal completed from the December 2008 rating decision.  As such, an additional notice of disagreement is not required as to the May 2010 rating decision.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a January 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he received disability benefits from the Social Security Administration (SSA), in part due to his service-connected left knee disability.  Records from SSA accordingly appear relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  However, the claims file contains no SSA determinations, or corresponding medical or employment records.  The Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Also during the hearing, the Veteran testified that he had been forced to retire on disability from the United States Postal Service (USPS).  In this regard, the Board observes that, in March 2009, VA requested that USPS complete and return a VA Form 221-4192.  In April 2009, USPS returned a partially completed form that responded "unknown" for: (1) time lost during the 12 months preceding the last date of the Veteran's employment (due to disability); and (2) the reason for the termination of the Veteran's employment, if he was not working.  The section of the form titled Information on Benefit Entitlement and/or Payments is crossed out.  A sticker placed partially over the section suggests that the Veteran be contacted for his most recent supervisor's name, and advises that the additional information could be secured through that supervisor.  The sticker also advises that a signed and dated release from the employee should be included with the inquiry.  

Additionally, as noted above, the issue of entitlement to a TDIU has been raised by the record, to include by the Veteran's January 2011 hearing testimony.  The issue of entitlement to a TDIU was adjudicated by the Agency of Original Jurisdiction (AOJ) in May 2009 and May 2010 rating decisions, but was not developed for appellate consideration.  However, such issue is considered as part and parcel of the increased rating claim developed on appeal, to include the notice of disagreement submitted therewith.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A statement of the case has not been issued on the matter.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determinations.

2.  Contact the Veteran and request that he provide the name of his most recent USPS supervisor, along with a signed authorization for release of his USPS employment records; then, contact the supervisor and request all relevant employment records, including those addressing: (1) time lost during the 12 months preceding the last date of the Veteran's employment (due to disability); and (2) the reason for the termination of the Veteran's employment. 

3.  Then, readjudicate the Veteran's claim for an increased evaluation for tricompartmental osteoarthritis with instability, left knee, and an increased initial evaluation for tricompartmental osteoarthritis with lost motion, left knee.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  

4.  Then, readjudicate the issue of entitlement to TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


